DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/23/2021, with respect to the rejections have been fully considered and are persuasive, the prior art did not disclose temperature sensors at each input and output of the heat exchangers as claimed. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made, provided below: 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 10, 11, 15-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hagensen et al. (US 2016/0018113) and Goricanec et al. (US 2017/0298866).
Regarding claim 1,  Hagensen discloses a heat recovery system ([0024])  for recovering waste heat from exhaust gases that are expelled through a flue that are generated as a byproduct from a heating system, comprising: a venting arrangement (112) , configured to connect to the flue from the heating system; a motorized damper (108, [0026]) configured to direct the exhaust gases from the flue through said venting arrangement to an intake plenum (105, Figure 1); said intake plenum configured to direct, the exhaust gases to a heat exchanger (106), said heat exchanged comprising a series of serpentine conduits between which the exhaust gases pass through ([0025], 
However, Goricanec discloses a method of  capturing waste heat in a flue (Abstract)  wherein said heat exchanger (HE-1,HE-2, FIG.1)  further comprising a series of inlet ports (P1,P8) and outlet ports (P2,P9); said inlet ports located and configured to add coolant to said serpentine conduit at selected temperatures; said outlet ports located and configured to remove coolant from said serpentine conduit at selected temperatures; and a temperature sensor at each said inlet port and each said outlet port (T1,T2,T6,T7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize two separate exchangers in parallel in order to get different temperature fluid outputs from the single heat recovery system.
Regarding claim 2,  Hagensen (H), as modified, discloses the heat recovery system of claim 1 further comprising a PLC  ( H-[0041], i.e. controller) configured to control , the velocity of said exhaust fan.  
Regarding claim 3, Hagensen (H), as modified, discloses the heat recovery system of claim 1 further comprising a series of motorized valves (V1-V3, Abstract) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits. 
Regarding claim 4, Hagensen (H), as modified, discloses the  heat recovery system of claim 1 further comprising; a series of motorized valves (V1-V3, Abstract) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits; and a PLC ([0008]) configured to control, said motorized valves.  
Regarding claim 5, Hagensen (H), as modified, discloses the heat recovery system of claim 1 wherein said outlet ports are configured to return heated coolant to said heating system for reheating, distribution ([0006], HC), or storage.  
Regarding claim 6, Hagensen (H), as modified, discloses the heat recovery system of claim 1 in which said exhaust fan is a variable speed fan (H-112, [0029]). 
Regarding claim 8, Hagensen (H), as modified, discloses the heat recovery system of claim 1 in which said serpentine conduit comprises one of fin tube type heat exchangers (H-[0033]), plate heat exchangers, condenser heat exchangers, or a combination thereof. 
Regarding claim 10, Hagensen (H), as modified, discloses the heat recovery system of claim 1 in which the coolant to one of said inlet ports comprises domestic cold water (H- claim 7; water based radiators are typically feed with city water).
Regarding claim 15,  Hagensen discloses a heat recovery system ([0024]) for recovering heat the from exhaust gases that are expelled through a flue that are generated as a byproduct from a compressor driven cooling system comprising: a venting arrangement (112) configured to connect  to the flue from the cooling system; a motorized damper (108, [0026]) configured to direct the exhaust gases from the flue through said venting arrangement to an intake plenum (105, Figure 1); said intake plenum configured to direct  the exhaust gases to a heat exchanger (106), said intake plenum
However, Goricanec discloses a method of  capturing waste heat in a flue (Abstract)  wherein said heat exchanger (HE-1,HE-2, FIG.1)  further comprising a series of inlet ports (P1,P8) and outlet ports (P2,P9); said inlet ports located and configured to add coolant to said serpentine conduit at selected temperatures; said outlet ports located and configured to remove coolant from said serpentine conduit at selected temperatures; and a temperature sensor at each said inlet port and each said outlet port (T1,T2,T6,T7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize two separate exchangers in parallel in order to get different temperature fluid outputs from the single heat recovery system.
Regarding claim 16,  Hagensen (H), as modified, discloses the heat recovery system of claim 15 further comprising a PLC  ( H-[0041], i.e. controller) configured to control , the velocity of said exhaust fan.  
Regarding claims 17, Hagensen (H), as modified, discloses the heat recovery system of claim 15 further comprising; a series of motorized valves (V1-V3, Abstract) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits.
Regarding claims 18, Hagensen (H), as modified, discloses the  heat recovery system of claim 15 further comprising; a series of motorized valves (V1-V3, Abstract) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits; and a PLC  ( H-[0041], i.e. controller) configured to control, said motorized valves.  
Regarding claim 19, Hagensen (H), as modified, discloses the heat recovery system of claim 15 wherein said outlet ports are configured to return heated coolant to said heating system for reheating, distribution ([0006], HC), or storage.  
 Regarding claim 20, Hagensen (H), as modified, discloses the heat recovery system of claim 15 in which said exhaust fan is a variable speed fan (H-112, [0029]). 
Regarding claim 22, Hagensen (H), as modified, discloses the heat recovery system of claim 15 in which said serpentine conduit comprises one of fin tube type heat exchangers (H-[0033]), plate heat exchangers, condenser heat exchangers, or a combination thereof. 
Regarding claim 24, Hagensen (H), as modified, discloses the heat recovery system of claim 15 in which the coolant to one of said inlet ports comprises domestic cold water (H- claim 7; water based radiators are typically feed with city water).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hagensen et al. (US 2016/0018113), Goricanec et al. (US 2017/0298866), and Yoshida et al.  (US 2011/0180248).
Regarding claim  7, Hagensen (H), as modified, discloses the heat recovery system of claim 1, but not that the elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating.  
However, Yoshida discloses a method of corrosion treating heat exchangers (Abstract) in which elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to coat vulnerable equipment to prevent damage thereto.
Regarding claim 21, Hagensen (H), as modified, discloses the heat recovery system of claim 15, but not that the elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating.  
However, Yoshida discloses a method of corrosion treating heat exchangers (Abstract) in which elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to coat vulnerable equipment to prevent damage thereto.
Claims 9,11-14, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hagensen et al. (US 2016/0018113), Goricanec et al. (US 2017/0298866), and Kaiser (US 2014/0209697).
Regarding claim 9, Hagensen (H), as modified, discloses the heat recovery system of claim 1, but not that said coolant to and from said inlet ports and/or said outlet ports are used to preheat or precool air in air conditioning and ventilation systems and/or water in water heating systems.  
However, Kaiser discloses a heat and energy recover system (Abstract) wherein said coolant to and from said inlet ports and/or said outlet ports are used to preheat  ([0037]) or precool air in air conditioning and ventilation systems and/or water in water heating systems.   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to utilize the heated water to preheat the buildings air for the purpose of maximizing thermal efficiency.
Regarding claim 11, Hagensen (H), as modified, discloses the heat recovery system of claim 1 in which the coolant to one of said inlet ports comprises outdoor ambient air  ([0007]) for heating or cooling as needed.  
Regarding claim 12, Hagensen (H), as modified, discloses the heat recovery system of claim 1 further comprising a modulating pressure controller ([0032]) configured to monitor and regulate draft and pressure within said exhaust fan and said motorized damper.
Regarding claim 13, Hagensen (H), as modified, discloses the heat recovery system of claim 1 further comprising condensate collection systems ([0030]) configured to capture condensate created within the heat recovery system for recycling or removal.  
Regarding claim 14, Hagensen (H), as modified, discloses the heat recovery system of claim 1 further comprising a flue gas analyzer ([0033]) configured to measure the physical characteristics and content of the exhaust gases entering and/or leaving the heat recovery system.  
Regarding claim 23, Hagensen (H), as modified, discloses the heat recovery system of claim 15, but not that said coolant to and from said inlet ports and/or said outlet ports are used to preheat or precool air in air conditioning and ventilation systems and/or water in water heating systems.  
However, Kaiser discloses a heat and energy recover system (Abstract) wherein said coolant to and from said inlet ports and/or said outlet ports are used to preheat  ([0037]) or precool air in air conditioning and ventilation systems and/or water in water heating systems.   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to utilize the heated water to preheat the buildings air for the purpose of maximizing thermal efficiency.
Regarding claim 25, Hagensen (H), as modified, discloses the heat recovery system of claim 15 in which the coolant to one of said inlet ports comprises outdoor ambient air  ([0007]) for heating or cooling as needed.  
Regarding claim 26, Hagensen (H), as modified, discloses the heat recovery system of claim 15 further comprising a modulating pressure controller ([0032]) configured to monitor and regulate draft and pressure within said exhaust fan and said motorized damper.
Regarding claim 27, Hagensen (H), as modified, discloses the heat recovery system of claim 15 further comprising condensate collection systems ([0030]) configured to capture condensate created within the heat recovery system for recycling or removal.  
Regarding claim 28, Hagensen (H), as modified, discloses the heat recovery system of claim 15 further comprising a flue gas analyzer ([0033]) configured to measure the physical characteristics and content of the exhaust gases entering and/or leaving the heat recovery system.  
Regarding claim 29, Hagensen (H), as modified, discloses the  heat recovery system of claim 1 further comprising  heat recovered by at least one of said serpentine conduits is used for preheating intake gases in an intake flue to the heating system ([0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762